12/14/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0182


                                      DA 22-0182
                                   _________________

BROADWATER COUNTY, MONTANA,

             Plaintiff and Appellee,

      and

HELENA INDEPENDENT RECORD,

             Defendant and Appellee,
                                                                   ORDER
      v.

PERSONS WITH AN INTEREST IN THE
RELEASE OF CONFIDENTIAL CRIMINAL
JUSTICE INFORMATION PERTAINING TO
THE INVESTIGATION AND PROSECUTION
OF JASON ELLSWORTH: JASON
ELLSWORTH,

             Defendants and Appellants.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                December 14 2022